Case 1:18-cv-23329-RAR Document 79 Entered on FLSD Docket 07/11/2019 Page 1 of 21



                          UNITED STATES DISTRICT COURT FOR
                          THE SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                                    Case No.: 18-cv-23329-RAR

  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY, an Illinois
  corporation,

         Plaintiff,
  v.

  MANUEL V. FEIJOO,
  MANUEL V. FEIJOO, M.D., P.A.,
  a Florida professional association,


         Defendants.

         DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR SUMMARY
            JUDGMENT AND INCORPPORATED MEMORANDUM OF LAW

         Defendant, Manuel V. Feijoo, M.D. and Manuel V. Feijoo, M.D., P.A. (“Dr. Feijoo”),

  hereby submit this Response and Memorandum of Law to the Motion for Summary Judgment

  submitted by State Farm:

  I.     STATE FARM’S MOTION OFFERS NO UNDISPUTED FACTS AND SIMPLY
         IGNORES OTHERS WHICH PRECLUDE SUMMARY JUDGMENT
         Not a single code on a single bill submitted to State Farm by Dr. Feijoo was inaccurate

  (much less knowingly false). The opinion offered by State Farm’s expert to the contrary and

  held up as “undisputed fact” is not only disputed, it is completely refuted by the Defendants’

  expert and by State Farm’s own course of claims conduct since October of 2012. These facts

  alone preclude summary judgment.

         But there are far more facts, intentionally ignored by State Farm’s Motion, which further

  preclude summary judgment. These include the facts which overwhelmingly demonstrate that a

  consumer acting reasonably under the same circumstances as State Farm would not have been


                                                  1
Case 1:18-cv-23329-RAR Document 79 Entered on FLSD Docket 07/11/2019 Page 2 of 21



  deceived by a single bill of Dr. Feijoo, as well as those which completely undercut its per se

  FDUTPA claim. State Farm also ignores the ample evidence demonstrating that it cannot

  establish actual damages as required by FDUTPA because every payment made to Dr. Feijoo

  was entirely voluntary.

        The reason to ignore all of these facts is obvious: Once examined, they demonstrate that there

  are, at the very least, myriad facts which are not only deeply disputed, they expose State Farm’s

  entire case as completely illogical except as manufactured “leverage” against numerous PIP suits

  filed by Dr. Feijoo.

  II.      DEFENDANTS’ EXPERT OPINIONS AND STATE FARM’S CLAIMS
           CONDUCT CREATE GENUINE ISSUES OF MATERIAL FACT WHICH
           PRECLUDE SUMMARY JUDGMENT

        Defendants have produced the Report and Declaration of a coding expert, Michael Miscoe,

  who not only disputes each opinion offered by State Farm’s proffered coding expert, he explains

  how every one of Dr. Feijoo’s bills adhered to the CPT requirements actually recognized by

  Florida Statute §627.736(5)(d). (See Def. Responsive SOF., Miscoe Dec., Ex. C, & Miscoe

  Report, Ex. D).

        While obviously not an issue at the summary judgment stage, the credibility of Mr. Miscoe’s

  opinions is certainly supported by none other than State Farm’s own claims conduct from

  October of 2012 through August 16, 2018, during which State Farm demonstrably agreed with

  Mr. Miscoe’s analysis and voluntarily paid every bill it now claims as “actual damages” under

  FDUTPA.

        A. THE CONTROVERTED OPINIONS OF STATE FARM’S EXPERT DO NOT
           ESTABLISH FACTS – MUCH LESS UNDISPUTED FACTS

        State Farm’s Motion is premised entirely upon the supposition that its expert’s opinions

  alone somehow resolve the central factual dispute in this case. This is clearly not so.

                                                    2
Case 1:18-cv-23329-RAR Document 79 Entered on FLSD Docket 07/11/2019 Page 3 of 21



     Michael Miscoe is a nationally recognized expert in the field of forensic CPT, HCPCS and

  ICD coding and compliance. He is a Certified Professional Coder (“CPC”) with AAPC

  (formerly the American Academy of Professional Coders), holds specialty coding certification as

  a Certified Ambulatory Surgical Center Coder (“CASCC”) and as a Certified Chiropractic

  Professional Coder (“CCPC”). He holds specialty compliance certification as a Certified

  Professional Compliance Officer (“CPCO”). He holds specialty auditing certification as a

  Certified Professional Medical Auditor (“CPMA”) and as a Certified Evaluation/Management

  service Auditor (“CEMA”) with the North American Medical Auditing Society (NAMAS). He

  has been designated a Fellow of AAPC.

     Mr. Miscoe has specialized knowledge regarding and is a recognized expert in forensic

  analysis of coding, billing and reimbursement issues, which involves identification of binding

  versus persuasive code utilization standards, as well as the appropriate methodologies for

  applying binding standards to obtain the correct coding result for a given procedure or service.

     As related by Mr. Miscoe, Florida Statute §627.736(5)(d) provides that billing by medical

  providers to auto insurers for treatment of auto accident patients “shall, to the extent applicable,

  follow the Physicians' Current Procedural Terminology (CPT) or Healthcare Correct Procedural

  Coding System (HCPCS), or ICD-9 in effect for the year in which services are rendered, and

  comply with the Centers for Medicare and Medicaid Services (CMS) 1500 form instructions and

  the American Medical Association Current Procedural Terminology (CPT) Editorial Panel and

  Healthcare Correct Procedural Coding System (HCPCS). (See Miscoe Declaration, Ex. C, ¶16).

     The statutory provision also states that “[i]n determining compliance with applicable CPT

  and HCPCS coding, guidance shall be provided by the Physicians' Current Procedural

  Terminology (CPT) or the Healthcare Correct Procedural Coding System (HCPCS) in effect for



                                                    3
Case 1:18-cv-23329-RAR Document 79 Entered on FLSD Docket 07/11/2019 Page 4 of 21



  the year in which services were rendered, the Office of the Inspector General (OIG), Physicians

  Compliance Guidelines, and other authoritative treatises designated by rule by the Agency for

  Health Care Administration.” (See Miscoe Declaration, Ex. C, ¶17).

     Based on these statutory provisions, there are three (3) standards that govern code selection:

        a) “Physicians' Current Procedural Terminology (CPT) or the Healthcare Correct
           Procedural Coding System (HCPCS) in effect for the year in which services were
           rendered;”

        b) “The Office of the Inspector General (OIG), Physicians Compliance Guidelines;”
           and

        c) “Other authoritative treatises designated by rule by the Agency for Health Care
           Administration.”

        (See Miscoe Declaration, Ex. C, ¶18).

     Of these listed resources, however, neither the OIG Physicians Compliance Guidelines, nor

  the Agency for Health Care Administration, provide guidance on appropriate standards for CPT

  code selection. (See Miscoe Declaration, Ex. C, ¶19). This leaves CPT as the only authority

  which governs code selection under §627.736(5)(d).

     The substantive content of “Physicians' Current Procedural Terminology (CPT),” while

  copyrighted by the American Medical Association (“AMA”), is drafted by the CPT Editorial

  Panel. In addition to the content drafted by the CPT Editorial Panel, the AMA, as one of many

  publishers of this content, inserts other material into the various versions of the CPT Coding

  Manual (e.g. references to other AMA publications and products). (See Miscoe Declaration, Ex.

  C, ¶20).

     Florida Statute §627.736(5)(d) expressly incorporates the CPT Editorial Panel instructions

  that are published by the AMA or licensed for publication to others in Current Procedural

  Terminology, 4th edition. (See Miscoe Declaration, Ex. C, ¶23). Notably, however, the

  legislature chose not to incorporate any other publication or reference relative to code selection

  published by the AMA, AAPC, or any other provider trade association, as an additional standard

                                                   4
Case 1:18-cv-23329-RAR Document 79 Entered on FLSD Docket 07/11/2019 Page 5 of 21



  for determining whether a CPT code is appropriate for a given service. (See Miscoe Declaration,

  Ex. C, ¶24). This deliberate omission, of course, includes the CPT Assistant Newsletter, which

  is published by the CPT Education and Information Services (“CPTEIS”) division of the AMA.

  (See Miscoe Declaration, Ex. C, ¶25).

     The reason the Florida legislature deliberately refrained from identifying the CPT Assistant

  Newsletter is perhaps found in the disclaimer offered by the CPTEIS itself, which specifically

  admonishes that the CPT Assistant is not any kind of substitute for the CPT Codebook and

  should not be used as a replacement for the CPT codebook:

      “CPT® Assistant is designed to provide accurate, up-to-date coding information. We
      continue to make every reasonable effort to ensure the accuracy of the material
      presented. However, this newsletter does not replace the CPT codebook; it only
      serves as a guide.” [Emphasis added].

      This disclaimer implicitly recognizes that articles published in the CPT Assistant are not

  drafted by the CPT Editorial Panel nor does the CPT Editorial Panel review or approve the

  content of those articles. Therefore, these articles are not instructions of the “Current Procedural

  Terminology (CPT) Editorial Panel” that are actually referenced by the Florida legislature at

  §627.736(5)(d).

      The CPTEIS disclaimer also implicitly recognizes that the CPT Assistant Newsletter is a

  subscription publication available only at significant cost and that specific references to it are

  found only in the “Professional Edition” of the AMA CPT coding manual. These references are

  inserted by the AMA, not the CPT Editorial Panel, and are therefore not included in the Standard

  Version of the CPT coding manual. (See the Declaration of M. Miscoe, ¶¶27-33; 37-38).

      State Farm and its expert acknowledge that the CPT Assistant Newsletter is, at best, a

  secondary source which, if able to be accessed, may be consulted to resolve some confusion

  about the applicability of a particular code to a particular service. But even as they recognize it

  as a secondary, non-binding, non-authoritative resource, State Farm leap over the clear guidance

  of the CPT itself in order to land on remote articles in the CPT Assistant Newsletter as the basis

  for characterizing Dr. Feijoo’s bills as incorrect (and worse, deliberately false).

                                                    5
Case 1:18-cv-23329-RAR Document 79 Entered on FLSD Docket 07/11/2019 Page 6 of 21



       In making this leap, State Farm is quite obviously asserting that some confusion exists about

  the CPT Editorial Panel guidance published in the CPT coding manual relied upon by Dr. Feijoo

  (and the legislature) regarding the proper application of 76140 and 95851, in order to justify the

  jump to the anonymous CPT Assistant Newsletter articles written as long ago as 1997. Even

  while in the air, though, State Farm’s expert implicitly concedes that Dr. Feijoo’s bills do in fact

  comply with the express wording of the CPT coding manual. There would be no reason

  otherwise to look past the CPT to support his opinion.

       But even this manufactured basis to criticize Dr. Feijooo’s bills fails because, as required by

  Florida Statute §627.736(5)(d) and CPTEIS, conflicts between the express wording of the CPT

  coding manual or other unspecified publications must be resolved in favor of the CPT Editorial

  Panel Guidance contained in CPT. (See Miscoe Declaration, Ex. C, ¶41). According to Mr.

  Miscoe, the CPT guidance is clear and Dr. Feijoo’s bills complied in all respects with it.1

       Relative to CPT 76140, the binding CPT Editorial Panel guidance published in the CPT

  coding manual does not define the term “consultation” in the context of radiological services;

  does not, in any of the guidance pertaining to Evaluation and Management (“E/M”) services

  indicate that the review of radiographs taken elsewhere is a component of an E/M service; and

  expressly indicates that such work is separately reportable from an E/M service. (See Miscoe

  Declaration, Ex. C, ¶42; Miscoe Expert Report, pg. 8, Ex. D). Dr. Feijoo’s use of this code was

  thus perfectly consistent with the CPT guidance. (Miscoe Expert Report, pg. 2, 16, 21, Ex. D).

       Relative to 95851, the binding CPT Editorial Panel guidance published in the CPT coding

  manual merely indicates that the work involved includes performance of the “range of motion

  measurements and report.” Dr. Feijoo performed this work each time the code was submitted

  and thus utilized the code consistent with the CPT guidance. (Miscoe Declaration, Ex. C, ¶46;

  Tr. Of Dr. Feijoo Dep, pp. 98-106).


  1
    More to the point, there was never any reason for Dr. Feijoo to question whether the codes he was using were
  correct. No one from State Farm (or any other insurance company) ever suggested that they were not. Dr. Feijoo
  simply had no cause to search out the obscure CPT Assistant Newsletter articles relied upon by State Farm’s
  expert.

                                                         6
Case 1:18-cv-23329-RAR Document 79 Entered on FLSD Docket 07/11/2019 Page 7 of 21



      Regarding the E/M codes of 99204, 99214, and 99215, State Farm’s expert jumps back to

  the CPT and simply offers an opinion that Dr. Feijoo’s examinations did not contain the right

  amount of history or comprehensiveness or complexity required for each level of code. But as

  pointed out by Mr. Miscoe, while the CPT provides an overall structure for the various levels of

  history, examination and decision-making which is required by each code, the complete absence

  of definitions for key terms precludes any objective determination as to whether a particular code

  level was appropriate. (See Miscoe Expert Report, pg. 6-14, Ex. D).

      Therefore, the opinion offered by State Farm’s expert that Dr. Feijoo used the wrong codes

  for his examinations is no more an undisputed “fact” than is Dr. Feijoo’s opinion that he used the

  right code every time and that his rationale for this opinion, which he has been openly explaining

  to State Farm without contradiction since at least 2011, remains correct.

      As explained in his Affidavit attached to Defendants’ Statement of Facts submitted in

  support of Defendants’ Motion for Summary Judgment (ECF Doc #66), which is incorporated

  herein by reference, Dr. Feijoo has always been of the belief that trauma patients, except in rare

  circumstances, require a comprehensive examination with complex decision-making, and he

  invariably spends at least 45 minutes (if not significantly more) with each patient. For this

  reason, Dr. Feijoo has, with limited exception, always coded his initial examinations of auto

  accident trauma patients with the 99204 code. For similar reasons he has utilized the higher-

  level codes for his higher-level follow-up exams, and for discharge exams, generally utilized the

  highest-level follow-up code because final evaluations are more exacting and require review of

  the entire chart. (See ECF Doc #66, Def. SOF ¶11, Ex. C– Feijoo Affidavit).

      Dr. Feijoo has been testifying under oath to State Farm about his understanding of how and

  why E/M and other CPT codes are applied to his services since at least January of 2011. He has

  also been submitting records which unquestionably describe the services he provides with

  complete accuracy. Yet at no time before filing its lawsuit on August 16, 2018 did State Farm

  ever once suggest to Dr. Feijoo that his understanding was incorrect or deny payments on the

  basis that his manner of coding was improper. (See ECF Doc #66 ¶12, Ex. C– Feijoo Affidavit).

                                                   7
Case 1:18-cv-23329-RAR Document 79 Entered on FLSD Docket 07/11/2019 Page 8 of 21



      Despite its clear knowledge of every aspect of how Dr. Feijoo’s office coded his services

  and exactly what services he actually provided in each instance, State Farm now claims to have

  been “deceived” by how Dr. Feijoo coded his services.

      An examination of State Farm’s conduct regarding Dr. Feijoo since 2011 demonstrates just

  how untenable this claim is, but at the very least, evidences a genuine dispute of fact which

  precludes summary judgment.

     B. DR. FEIJOO HAS BEEN EXPLAINING TO STATE FARM SINCE 2011
        EXACTLY HOW AND WHY HE UTILIZES CPT CODES
     On August 26, 2011, State Farm’s Multi-Claims Investigations Unit, a subsection of its larger

  Special Investigations Unit, opened what it calls a “Project” concerning Dr. Feijoo. (See ECF

  Doc #66, ¶17). This was an investigation reviewing numerous claims involving Dr. Feijoo for

  the specific purpose of determining whether the coding on his bills was correct, including Dr.

  Feijoo’s use of CPT codes for examinations, range of motion testing, and x-ray film reviews.

  (See ECF Doc #66, ¶18).

     With the help of attorneys from several law firms, including its counsel in this case, Mr.

  Hazouri, State Farm conducted its 2011 Feijoo Project by having numerous charts of Dr. Feijoo’s

  reviewed by an expert and obtaining a report of the review from the expert. State Farm also

  hired Mr. Hazouri to perform a legal analysis and determine whether it might have a cause of

  action against Dr. Feijoo based on how he codes his services. Sometime prior to October 15,

  2012, Mr. Hazouri provided both a legal opinion and a draft lawsuit for State Farm regarding Dr.

  Feijoo’s use of CPT codes. (See ECF Doc #66, ¶31).

     On January 19, 2011, State Farm deposed Dr. Feijoo, inquiring specifically into the manner

  and circumstances under which Dr. Feijoo utilized codes 95981, 76140, and 99204. Dr. Feijoo

  testified freely as to the exact services he provides and how he records the performance of those




                                                   8
Case 1:18-cv-23329-RAR Document 79 Entered on FLSD Docket 07/11/2019 Page 9 of 21



  services when billing CPT code 95851, and that he had been doing it the same way since at least

  2006. (See ECF Doc #66, ¶20-22, Ex. E, Feijoo-D, pgs. 27-32 & 41-42.).

     Dr. Feijoo also testified as to exactly what services he provides when utilizing code 76140.

  (See ECF Doc #66, ¶10; Ex. E, Feijoo-D, pgs. 33-34 & 43-44, 55-58).

     Dr. Feijoo testified that he believed it was appropriate and it was his general practice to bill

  CPT code 95851 (ROM) separately from CPT code 99204 (Initial exam) even though he

  performed the range of motion determination as part of his initial examination. (See ECF Doc

  #66, ¶22; Ex. E, Feijoo-D, pgs. 39-40 & 42).

     On June 8, 2011, State Farm deposed Anielka Castillo, Dr. Feijoo’s billing manager, who

  was interrogated on the definitions of CPT codes 99204, 76140, and 95851. (See ECF Doc #66,

  ¶23; Ex. G, pg. 10). Ms. Castillo testified that it was Dr. Feijoo’s practice to bill these codes

  separately even when the services are all performed as part of the initial exam, with the

  explanation that they charge the same overall price which would be charged if just one code was

  utilized. (See ECF Doc #66, ¶24; Ex. G, Castillo-D, pgs. 11-12).

     On July 27, 2011, State Farm deposed Dr. Feijoo again on behalf of State Farm. (See ECF

  Doc #66, ¶25). Dr. Feijoo testified again as to the exact services he provides and how he records

  them when submitting code 95851 and code 76140. (See ECF Doc #66, ¶26-27; Ex. H, Feijoo-

  D, pg. 17-20). Dr. Feijoo in fact testified freely and honestly about his office’s billing practices

  with respect to all of the CPT codes at issue in this lawsuit. (See ECF Doc #66, ¶28; Ex. H,

  Feijoo-D, pg. 51).

     On November 2, 2011, State Farm deposed Ms. Castillo in the same case in which it had

  deposed Dr. Feijoo on July 27, 2011. (See ECF Doc #66, ¶29). Ms. Castillo testified again as to

  the office’s practice of separating the charges for 99204, 76140 and 95851, a practice they began



                                                    9
Case 1:18-cv-23329-RAR Document 79 Entered on FLSD Docket 07/11/2019 Page 10 of 21



   because United Automobile Insurance Company specifically advised them to do it that way and

   because the overall charges were the same either way. (See ECF Doc #66, ¶30; Ex. I, Castillo-D,

   pgs. 20-24).

      State Farm would go on to depose Ms. Castillo again on October 17, 2012, November 26,

   2013, April 25, 2016, June 24, 2016, August 24, 2016, May 3, 2017, and August 25, 2017. In

   each deposition Ms. Castillo testified consistently with her and Dr. Feijoo’s earlier depositions

   describing the manner in which the practice utilized CPT codes 99204, 76140 and 95851. Each

   of these transcripts was identified by State Farm in its Rule 26 Disclosures as a document which

   supports State Farm’s claims. (See ECF Doc #66, ¶33; Ex. J-State Farm’s Second Amended

   Initial Disclosures).

      State Farm closed its 2011 Feijoo Project without any action on October 15, 2012. But for

   some reason State Farm cannot (or will not) articulate), after and it had continued to pay all of

   Dr. Feijoo’s bills without any argument that his coding practices were inappropriate, State Farm

   opened a second Feijoo Project on December 3, 2015 for the specific purpose of “investigating”

   the manner in which he utilized the CPT codes 99204, 99214, 99215, 76140 and 95851. (See

   ECF Doc #66, ¶34).

      Once again (but this time over the course of nearly 3 years), State Farm’s MCIU conducted

   hundreds more file reviews, diverted claims involving Dr. Feijoo to a specially assigned MCIU

   specialist skeptical of Dr. Feijoo’s understanding of the proper use of CPT codes, deposed Dr.

   Feijoo/Ms. Castillo in more underlying claims, and hired Mr. Hazouri in 2016 to draft another

   lawsuit. (See ECF Doc #66, ¶35-53).

      It is indisputable that in its (and its lawyers) extensive course of dealing with Dr. Feijoo since

   2011, State Farm was never once under any misimpression about the services Dr. Feijoo actually



                                                    10
Case 1:18-cv-23329-RAR Document 79 Entered on FLSD Docket 07/11/2019 Page 11 of 21



   performed in connection with the codes he was billing. (See ECF Doc #66, Ex. B-Amended

   Complaint, ¶3, 66, 69, 72, 77, 80). State Farm paid Dr. Feijoo’s bills with full knowledge of the

   services he was rendering and how he was coding them in every instance. That it did so in spite

   of the massive effort to find some flaw in his bills throughout that time is direct evidence that

   State Farm’s management, its claims specialists, its many lawyers, and its multiple experts, all

   agreed that Dr. Feijoo’s bills could not be denied because the codes he was using were consistent

   with the CPT. (See, e.g., ECF Doc #66, Def. SOF ¶45; Ex. P, pg. 10).

   III.      LEGAL ARGUMENT

          A. THERE IS A GENUINE ISSUE OF MATERIAL FACT AS TO WHETHER A
             SINGLE ONE OF DR. FEIJOO’S BILLS WAS EVEN INCORRECT, MUCH
             LESS “KNOWINGLY” OR INTENTIONALLY FALSE
          The only basis for State Farm’s Motion are the opinions offered by its expert, which State

   Farm offers as “undisputed facts.” Opinions are not facts, of course, and State Farm’s expert’s

   opinions are definitely not undisputed. Defendants’ Expert, Michael Miscoe, thoroughly

   explains how Dr. Feijoo’s coding was consistent with the CPT, which is the only authority

   recognized by §627.736.

          Regardless of either party’s enthusiasm for the credibility of their coding expert, the

   disagreement between them regarding the propriety of Dr. Feijoo’s bills creates an issue of fact

   which cannot be resolved by summary judgment.

          “It would be unwarranted, in assessing a summary judgment motion, for the Court to simply

   deem one expert's opinions more credible than another's. That is what juries are for…” Latele

   Television, C.A. v. Telemundo Commc'ns Grp., LLC, 2015 WL 427817, at *12 (S.D. Fla. Feb.

   2, 2015). “Which expert testimony is to be credited over the other is a matter for the trier of fact

   to resolve, and not for the Court to decide on summary judgment; the Court may not determine

   during summary judgment whether Plaintiffs' or Defendants' experts are more credible or

                                                       11
Case 1:18-cv-23329-RAR Document 79 Entered on FLSD Docket 07/11/2019 Page 12 of 21



   persuasive.” Schenone v. Zimmer Holdings, Inc., No. 3:12-CV-1046-J-39MCR, 2014 WL

   12576790, at *9 (M.D. Fla. Aug. 8, 2014).

       Aside from ignoring the reality that its expert’s credibility is for the jury to determine, State

   Farm’s Motion also ignores that its expert’s opinion, even if accepted as true, does not establish

   State Farm’s right to recover under FDUTPA. This is not a PIP case brought by a doctor in

   which State Farm is seeking to defend its decision to deny payment of a particular bill. It is,

   rather, a FDUTPA claim brought by State Farm in which State Farm must prove far more than

   that Dr. Feijoo’s bills were coded incorrectly in order to recover.

       This is why State Farm’s reliance on the state circuit court case of State Farm v. R.J.

   Trapana, M.D. (a/a/o Noemi Marquez), 23 Fla. L. Weekly Supp. 98(a) (Fla. 17th Cir. Ct. 2015),

   is puzzling. Not only is it inapposite to the facts of this case, it is actually additional evidence of

   the complete unreasonableness of State Farm’s conduct as it relates to Dr. Feijoo.

       In the Trapana case, in the year 2006, State Farm denied the doctor’s bills for CPT code

   76140 based on an obviously strongly held belief that this code could not be billed separately

   from the doctor’s 99204 exam when the examination had included a review of x-rays. Id. at *3.

   The doctor sued State Farm to recover payment for the unpaid 76140 charges. In defense of the

   case, State Farm hired an expert who provided an opinion that the CPT Assistant Newsletter

   article from mid-90’s indicated that the doctor’s 76140 charge need not be separately

   compensated as the service he had performed was included in his 99204 examination. The court

   ultimately agreed and ordered that State Farm need not pay the bill.2



   2
     The court disregarded the expert reports of both State Farm’s expert and the doctor’s expert on the grounds that
   each attempted to address the ultimate question of law at issue in the case, but agreed that the CPT Assistant
   Newsletter was the appropriate authority by which to judge the applicability of the code. Id. at *4. Obviously this
   is not the case here, as Mr. Miscoe disputes that there was ever any call for Dr. Feijoo to consult the CPT Assistant
   in the first place.

                                                            12
Case 1:18-cv-23329-RAR Document 79 Entered on FLSD Docket 07/11/2019 Page 13 of 21



      The critical distinction between the Trapana case and State Farm’s lawsuit against Dr. Feijoo,

   of course, is that State Farm is a plaintiff seeking to recover damages under FDUTPA, not a

   defendant looking to avoid paying a bill. Even if its expert’s opinions are credited as being true

   (an inference it is obviously not entitled to), State Farm would be no closer to proving its

   FDUTPA claims, under which the plaintiff must prove “deceptive” acts or practices, the

   causation of actual damages, and that it acted as a consumer reasonably would have under the

   same circumstances.

      The Trapana case itself directly undercuts State Farm’s ability to prove any of these

   elements. As revealed in the Florida Law Weekly description of the case cited in its motion,

   State Farm has clearly been aware since at least 2006 of the CPT Assistant Newsletter article

   regarding code 76140. As of 2006, State Farm obviously considered it a reasonable thing to

   deny a bill for 76140 if separated from a 99204 examination which included x-ray reviews and,

   according to its pleading and its expert, every time Dr. Feijoo submitted a bill which included

   76140, the documentation included with it indicated that the x-ray review he was billing had

   been included in his separately coded examination.

      If the Trapana case stands for any proposition which can actually be relied upon by this

   Court, it is that State Farm was never once “deceived” by a single bill of Dr. Feijoo for CPT code

   76140, and its decision to pay those bills was entirely voluntary, eliminating any ability to show

   actual damages. It of course also calls into question whether State Farm acted as a reasonable

   consumer would have in handling any of Dr. Feijoo’s bills from August of 2014 to August of

   2018.

      B. STATE FARM MUST PROVE THAT A CONSUMER ACTING REASONABLY
         UNDER THE SAME CIRCUMSTANCES WOULD HAVE BEEN DECEIVED BY
         THE CODES SUBMITTED BY DR. FEIJOO



                                                    13
Case 1:18-cv-23329-RAR Document 79 Entered on FLSD Docket 07/11/2019 Page 14 of 21



      FDUTPA prohibits “[u]nfair methods of competition, unconscionable acts or practices, and

   unfair or deceptive acts or practices in the conduct of any trade or commerce.” Fla. Stat. §

   501.204(1). The elements comprising a consumer claim for damages under FDUTPA are: (1) a

   deceptive act or unfair practice; (2) causation; and (3) actual damages. City First Mortg. Corp. v.

   Barton, 988 So.2d 82, 86 (Fla.Dist.Ct.App.2008).

      In order to prevail on its FDUTPA claim in this case, State Farm must prove that a consumer

   in the same circumstances would likely have been deceived by the CPT codes appended to Dr.

   Feijoo’s bills and records. “In the Eleventh Circuit, a party “must [also] prove that the alleged

   [deceptive or unfair] practice was likely to deceive a consumer acting reasonably in the same

   circumstances.” Cluck-U Chicken, Inc. v. Cluck-U Corp., , 2017 WL 10275957, at *9 (M.D. Fla.

   June 6, 2017), citing Cold Stone Creamery, Inc. v. Lenora Foods I, LLC, 332 F. App'x 565, 567

   (11th Cir. 2009). This “element of a FDUTPA claim is only satisfied by evaluating a reasonable

   consumer in the same circumstances as the plaintiff.” Deere Constr., LLC v. CEMEX Constr.

   Materials Fla., LLC, 2016 WL 8542540, at *3 (S.D. Fla. Dec. 1, 2016).

      While it is not necessary for a plaintiff to show actual reliance in order to recover, “[t]he

   modification of ‘acting reasonably’ by ‘in the same circumstances’ indicates a hybrid standard

   that may be objectively established as to mindset but subjectively established as to context.” Id.,

   citing In re Motions to Certify Classes Against Court Reporting Firms for Charges Relating to

   Word Indices, 715 F. Supp. 2d 1265, 1282 (S.D. Fla. 2010).

      In Deere Constr., LLC, the Court denied class certification to plaintiffs asserting a FDUTPA

   claim because “what may be the ‘same circumstances’ against which to determine a FDUTPA

   violation for some class members may be materially different from the ‘same circumstances’

   used for Plaintiff and others.” Deere Constr., LLC v. CEMEX Constr. Materials Fla., LLC,



                                                    14
Case 1:18-cv-23329-RAR Document 79 Entered on FLSD Docket 07/11/2019 Page 15 of 21



   supra. at *3 (S.D. Fla. Dec. 1, 2016), citing In re Motions to Certify, supra. at 1282 (“[T]he

   subjective element—that the circumstances must be similar—necessitates inquiry into the

   context of the alleged offense; that is, one can only assess reasonableness when the inquiry

   requires consideration of the factual circumstances....”).

      In Cold Stone Creamery, Inc. v. Lenora Foods I, LLC, 332 F. App'x 565, 567–68 (11th Cir.

   2009), the 11th Circuit held that in determining whether a consumer acting reasonably would

   have been deceived, alleged misrepresentations “must be viewed in light of the circumstances as

   a whole.” The Court found that the FDUTPA claim failed as a matter of law because all of the

   additional factually accurate information provided by Cold Stone, plus the independent

   investigation conducted by FDUTPA plaintiff, would not have deceived a consumer acting

   reasonably in the same circumstances.

      In this case, the circumstances as a whole demonstrate that, far from being deceived by a

   single one of them, State Farm actively and aggressively contested the accuracy of the codes

   submitted by Dr. Feijoo in every claim. (See, e.g., Doc #66, Def. SOF ¶46-51). The

   circumstances as a whole demonstrate that, by State Farm’s admission and the report of its own

   expert, in order to “detect” the alleged misrepresentations, all that was required of State Farm

   was to simply read the records Dr. Feijoo had submitted.

      That a consumer acting reasonably would have read the records submitted by Dr. Feijoo is

   obviously common sense, but it is also something State Farm expressly claims to have done prior

   to paying any bill at issue. (See State Farm’s Amended Complaint, Doc #60, ¶86). That reading

   the records before issuing payment was what any reasonable insurance company would have

   done under the same circumstances is established by the report of J’Amy Kluender, an expert in

   insurance claims handling and standards (and longtime State Farm claims handler and manager).



                                                    15
Case 1:18-cv-23329-RAR Document 79 Entered on FLSD Docket 07/11/2019 Page 16 of 21



   Ms. Kluender opines that if State Farm’s accusations actually have any merit, its issuance of the

   payments it now seeks as damages fell below insurance industry standards, failed to comply with

   Florida law, failed even to comply with State Farm’s own internal standards, and was

   unreasonable in all respects. (See Defendants’ Response to State Farm SOF, Additional

   Material, ¶18, Ex. D).

      Defendants have obviously submitted their own Motion for Summary Judgment based on

   State Farm’s inability to prove that a consumer acting reasonably in the same circumstances

   would have been deceived by Dr. Feijoo’s bills. At the very least, the same facts which support

   Defendants’ Motion, along with Ms. Kluender’s expert report, create a genuine issue of material

   fact which precludes summary judgment in favor of State Farm on its “traditional” FDUTPA

   claim.

      1. The Genuine Dispute That Any of Dr. Feijoo’s Bills were False Precludes Summary
         Judgment on State Farm’s Allegation of a Per Se Violation of FDUTPA

      State Farm argues that its expert’s opinions alone are indisputable facts which also establish a

   per se FDUTPA violation. As detailed above, State Farm’s expert establishes no facts, much

   less indisputable ones, and State Farm’s per se claim is refuted by its own pleadings and claims

   conduct.

      “A per se violation [of FDUTPA] is established in one of two ways: (1) if the “law, statute,

   rule, regulation, or ordinance” expressly constitutes a violation of the FDUTPA, or (2) if the

   statute, rule or ordinance proscribes unconscionable, deceptive, or unfair acts or practices and

   therefore operates as an implied FDUTPA predicate. State Farm Mut. Auto. Ins. Co. v.

   Performance Orthapaedics & Neurosurgery, LLC, 315 F. Supp. 3d 1291, 1306–08 (S.D. Fla.

   2018). When the statute at issue is a predicate statute, plaintiff need not allege the first element

   of the FDUTPA claim. Id. None of the statutes listed by State Farm as predicate statutes

                                                    16
Case 1:18-cv-23329-RAR Document 79 Entered on FLSD Docket 07/11/2019 Page 17 of 21



   expressly constitutes a violation of FDUTPA, so State Farm is obviously intending that they be

   considered implied FDUTPA predicates.

      The Florida statutes offered by State Farm as implied FDUTPA predicates are §817.234,

   §626.9541, and §627.736.

      Florida Statute §817.234 punishes “False and Fraudulent Insurance Claims” and clearly

   requires “the intent to injure, defraud, or deceive any insurer.” Florida Statute §626.9541

   prohibits the “knowing” submission of false claims. Florida Statute §627.736 (the PIP statute),

   prohibits “knowingly” submitting a false claim but defines “knowingly” broadly as having

   “acted in deliberate ignorance of the truth or falsity of the information or acted in reckless

   disregard of the information, and proof of specific intent to defraud is not required.” (See

   §627.732(10)).

      Defendants detail in their Motion for Summary Judgment why State Farm’s per se FDUTPA

   claim fails as a matter of law based on State Farm’s own pleadings and testimony, which admit

   that it has no evidence that Dr. Feijoo ever knowingly or intentionally submitted a false bill to

   State Farm. But for the purposes of this motion, the claim fails as well because each one of the

   predicate statutes requires proof of a “false” claim.

      As detailed above, there is, at the very least, a genuine issue of material fact in this case as to

   whether any bill of Dr. Feijoo’s was actually false. This dispute precludes summary judgment

   for State Farm on its per se FDUTPA claim as well.

      C. STATE FARM’S DECLARATORY JUDGMENT ACTION IS PREMISED
         ENTIRELY ON THE SAME DISPUTED FACTS AS ITS FDUTPA CLAIMS

      Count II of State Farm’s Amended Complaint Seeks a Declaratory Judgment that Dr. Feijoo

   “knowingly made false or misleading statements that have relieved Plaintiff of any duty,




                                                    17
Case 1:18-cv-23329-RAR Document 79 Entered on FLSD Docket 07/11/2019 Page 18 of 21



   obligation or requirement to pay any PIP or MPC benefits” billed to State Farm by Dr. Feijoo.”

   (See ECF Doc #60, ¶110).

      As detailed above, there is, at the very least, a genuine dispute of fact as to whether Dr.

   Feijoo made any false or misleading statements, or did so knowingly. For all of the reasons State

   Farm is not entitled to summary judgment on its FDUTPA claims, summary judgment regarding

   its Declaratory Judgment claim should be denied as well.

      D. DEFENDANTS HAVE ESTABLISHED THAT STATE FARM’S FDUTPA CLAIM
         IS PRECLUDED BY THE VOLUNTARY PAYMENT DOCTRINE

      In their Answer to State Farm’s Amended Complaint, Defendants have asserted the

   affirmative defense that State Farm’s damages claims are precluded by the Voluntary Payment

   Doctrine. (See ECF Doc #74).

      The burden of proof is on the party opposing summary judgment to demonstrate the

   existence of specific facts in the record that create an issue for trial. Coburn v. D&R Trucking,

   LLC, 2011 WL 73287, at *2 (M.D. Fla. Jan. 10, 2011). Defendants have established ample facts

   in the record which create, at the very least, a genuine issue for trial as to whether State Farm can

   establish actual damages as required by FDUTPA.

      The record shows that since at least October of 2012, State Farm had complete knowledge of

   the manner in which Dr. Feijoo applied the codes at issue in this case to the services described in

   his records. It had lawyers and experts and fraud specialists reviewing hundreds of charts before

   and while the bills at issue in this case were being received and payments were being issued. Its

   own expert has opined that every record submitted by Dr. Feijoo contained all of the information

   which he and State Farm now contend show that each bill was incorrectly coded.

      “Florida's “voluntary payment doctrine provides that ‘where one makes a payment of any

   sum under a claim of right with knowledge of the facts, such a payment is voluntary and cannot

                                                    18
Case 1:18-cv-23329-RAR Document 79 Entered on FLSD Docket 07/11/2019 Page 19 of 21



   be recovered.’” Sundance Apartments I, Inc. v. Gen. Elec. Capital Corp., 581 F. Supp. 2d 1215,

   1223–24 (S.D. Fla. 2008), citing Ruiz v. Brink's Home Sec., Inc., 777 So.2d 1062, 1064 (Fla. 2d

   DCA 2001) (quoting City of Miami v. Keton, 115 So.2d 547, 551 (Fla.1959)); and Sanchez v.

   Time Warner, Inc., 1998 WL 834345, at *2 (M.D.Fla.1998) (“It is a well-recognized rule that

   money voluntarily paid under a claim of right to the payment, and with knowledge of the facts by

   the person making the payment, cannot be recovered back, and this is true even though the claim

   thus paid was illegal ....”) (quoting McMullen v. Inland Realty Corp., 113 Fla. 476, 152 So. 740

   (1933)).

      State Farm was fully aware of Dr. Feijoo’s billing practices with respect to each CPT code

   alleged to be at issue in this case before it made every single payment now claimed as its

   FDUTPA damages. There is a genuine issue for trial, therefore, whether State Farm’s payments

   were voluntary. If they were, State Farm has not suffered any actual damages and cannot prevail

   on its FDUTPA claims. This genuine issue of fact precludes summary judgment in State Farm’s

   favor.

      E. CONCLUSION

      In the end, State Farm’s case simply makes no logical sense on any legitimate level. It

   accuses Dr. Feijoo of having submitted CPT codes which “falsely” described the services he

   rendered. Yet it also claims that every record submitted by Dr. Feijoo in support of his bills,

   which State Farm claims to have read and considered before issuing payment every time, did not

   support the code billed.

      On top of this logical incongruity lies State Farm’s massive, multi-year investigations from

   2011 through 2018 specifically into Dr. Feijoo’s coding practices. State Farm simply knew




                                                   19
Case 1:18-cv-23329-RAR Document 79 Entered on FLSD Docket 07/11/2019 Page 20 of 21



   everything there was to know about how and why Dr. Feijoo attached any code to any bill after

   January of 2011 and at all times thereafter.

       In the absence of any logically legitimate basis for its lawsuit, one must look to the testimony

   of State Farm’s corporate designee, Timothy Banahan, which revealed a logically illegitimate

   basis for State Farm’s filing. According to Mr. Banahan, State Farm only filed this lawsuit in

   order to gain “leverage” with respect more than 100 pending PIP suits filed by Dr. Feijoo. (See

   Def. Additional Material in its Response to State Farm’s SOF, ¶19.)

       Regardless, however, of State Farm’s motive for manufacturing this lawsuit, it is simply

   impossible on the facts of record to establish a “deceptive” practice under FDUTPA. No

   consumer, acting reasonably in the same circumstances, would have been deceived in a single

   instance that State Farm issued payment to Dr. Feijoo between August of 2014 and August 16,

   2018. (Defendants obviously submit that their Motion for Summary Judgment should be granted

   on this basis).

       Lastlly, there is a genuine issue of fact as to whether State Farm can establish any actual

   damages as necessary to recover under FDUTPA, given that every payment it claims as damages

   was entirely voluntary.

       For all of the foregoing reasons, it is respectfully requested that State Farm’s Motion be

   Denied.

                                                         RESPECTFULLY SUBMITTED,
                                                         THE PIVNIK LAW FIRM
                                                         7700 N. Kendal Drive, Suite 703
                                                         Miami, FL 33156
                                                         Tel: 305-670-0095
                                                         Email:Pivniklaw@aol.com
                                                                Cdiezpivniklaw@aol.com
                                                         By: /s/ Jerome A. Pivnik
                                                         Jerome A. Pivnik, Esq.
                                                         Fla. Bar No.: 400408

                                                    20
Case 1:18-cv-23329-RAR Document 79 Entered on FLSD Docket 07/11/2019 Page 21 of 21



                                                       Andrew P. Baratta, Esq.
                                                       Baratta, Russell & Baratta
                                                       3500 Reading Way
                                                       Huntingdon Valley, PA 19006
                                                       Tel: 215-914-2222
                                                       Email: Andrew@Barattarussell.com
                                                       (pro hac vice)

                                                       Kenneth B. Schurr, Esq.
                                                       Law Offices of Kenneth B. Schurr
                                                       2030 S. Douglas Rd., Ste. 105
                                                       Coral Gables, FL 33134-4615
                                                       Tel: 305-441-9031
                                                       Email: kbsservice@schurrlaw.com

                                     CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 11, 2019, I have filed the foregoing document with the
   Clerk of Court using the CM/ECF system and that a copy was electronically served upon the
   following in the manner specified, either via transmission of Notices of Electronic Filing
   generated by CM/ECF or in some other authorized manner for those counsel or parties who are
   not authorized to receive electronically Notices of Electronic Filing: Kenneth P. Hazouri, Esq.,
   and Andrew S. Ballentine, Esq., Mantzaris and Neal, LLP, 332 North Magnolia Avenue,
   Orlando, FL 32801. (Khazouri@dsklawgroup.com, ABallentine@dsklawgroup.com,
   Lquesada@dsklawgroup.com, Lmorales@dsklawgroup.com).
                                                       THE PIVNIK LAW FIRM
                                                       7700 N. Kendal Drive, Suite 703
                                                       Miami, FL 33156
                                                       Tel: 305-670-0095
                                                       Email:Pivniklaw@aol.com
                                                              Cdiezpivniklaw@aol.com
                                                       By: /s/ Jerome A. Pivnik
                                                       Jerome A. Pivnik, Esq.
                                                       Fla. Bar No.: 400408

                                                       Andrew P. Baratta, Esq.
                                                       Baratta, Russell & Baratta
                                                       3500 Reading Way
                                                       Huntingdon Valley, PA 19006
                                                       Tel: 215-914-2222
                                                       Email: Andrew@Barattarussell.com
                                                       (pro hac vice)




                                                  21
